Citation Nr: 1631491	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-27 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a hip disability, as secondary to service-connected disability of residuals fractured T-11.

2.  Entitlement to a rating in excess of 20 percent for residual fractured T-11.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  This case was previously before the Board in October 2015 and remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that the claims must be remanded for additional development.  In regard to the Veteran's increased rating claim, the VA examiner was asked to address whether any radiculopathy present is related to or aggravated by the service-connected residual fractured T-11 disability.  In a December 2015 opinion, the VA examiner found there was no evidence of lumbar radiculopathy of the bilateral lower extremities.  The examiner noted that in a December 2015 EMG, the findings were consistent with a diagnosis of severe chronic mixed sensorimotor polyneuropathy affecting lower extremities and upper extremities.  The examiner found these findings were not related to lumbar degenerative joint disease and compression fracture.  However, the examiner did not address whether the Veteran's polyneuropathy was aggravated by the Veteran's service-connected disability.  

Additionally, there is conflicting information as to whether the Veteran had radiculopathy during the appeal period.  A February 2011 letter from a private physician indicates the Veteran had back pain with radiculitis.  The physician noted the Veteran had classic symptoms of radiculitis with the positive straight leg raise.  A March 2015 VA examination report also noted the Veteran had a diagnosis of right lower extremity radiculopathy.  The December 2015 VA examiner did not address the Veteran's previous radiculopathy diagnoses.  Therefore, clarification is necessary as to whether the Veteran had radiculopathy related to his back disability during the appeal period.

Finally, a March 2016 VA treatment record indicates the Veteran reported his back pain had worsened.  Therefore, a new VA examination is necessary to ascertain the Veteran's current symptoms.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

In regard to the Veteran's claim for entitlement to service connection for a hip disability, the Board finds that there has not been substantial compliance with the remand directives.   In the October 2015 remand, the Board requested that a VA examiner address whether the Veteran has a right or left hip disability that is caused or aggravated by his service-connected residual fractured T-11 disability.  In a December 2015 opinion, a VA examiner found it was less likely as not the Veteran's bilateral hip condition is proximately due to or the result of the Veteran's residual fractured T-11.  The VA examiner noted that VA treatment records showed November 2009 X-rays findings of the right and left hip were normal with no abnormalities.  The VA examiner noted a clinical exam of November 2015 was negative.  However, the VA examiner did not address whether the Veteran's hip disability was aggravated by his service-connected residual fractured T-11 disability, as requested in the remand order.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, although the VA examiner stated that X-rays findings of the hips were normal, a June 2010 VA examination report indicated the Veteran had a diagnosis of degenerative arthritis of the left hip joints, based on X-ray findings.  As the Veteran was diagnosed with a left hip disability during the period on appeal, the opinion must fully explain whether the Veteran has had a left hip disability during the appeal period.  As the December 2015 opinion does not fully comply with the Board's remand order, the claim must be remanded for a new VA opinion.

Finally, the VA treatment records in the file date to May 2016.  As the Veteran has continued to receive treatment for his back disability at VA, the records may be relevant to the claim, and the Board requests the appellant's complete VA treatment records from May 2016 to present.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the appellant's VA treatment records from May 2016 to present.  If no records are available, the claims folder must indicate this fact.

2.  After any records obtained have been associated with the claims file, schedule the Veteran for a VA examination to address the following:

(a)  Ascertain the current severity of his service-connected residual fractured T-11.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.

The examiner must test the range of motion in active motion, passive motion, weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

(b)  Address whether the Veteran has had any radiculopathy during the appeal period (from March 2009), or was previously misdiagnosed.

The examiner should review the February 2011 letter from a private physician and March 2015 VA examination report, which found the Veteran had radiculopathy.

(c) If the Veteran has radiculopathy or had radiculopathy during the period on appeal (from March 2009), address whether the radiculopathy is related to or aggravated by his service-connected residual fractured T-11 disability.

(d)  Address whether the Veteran's chronic mixed sensorimotor polyneuropathy affecting lower extremities and upper extremities is aggravated by his service-connected residual fractured T-11 disability.

(e)  Address whether the Veteran has had a hip disability during the appeal period (from March 2009), to include degenerative arthritis of the left hip joint. 

The VA clinician should review and address the June 2010 VA, which noted the Veteran had a diagnosis of degenerative arthritis of the left hip joints, and the December 2015 VA opinion, which indicated the Veteran did not have a hip disability. 

(f)  If the Veteran has had a hip disability during the appeal period (from March 2009), to include degenerative arthritis of the left hip joint, address whether it is caused or aggravated by his service-connected residual fractured T-11 disability.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

